DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 01/14/2020.  These drawings are acceptable.

Claims Status
Claims 1-7 are pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komaki et al. (Komaki; US 2004/0160206) in view of IwaHashi et al. (Iwahashi; US 2018/0107170).
As per claim 1, Komaki teaches system including a control device and a plurality of devices connected to the control device in a predetermined connection relationship (a plurality of devices are connected to a control device in a predetermined daisy chain connection relationship; see e.g. FIG. 1 and para. [0011]), 
the system comprising a communication circuit that is provided in at least one of the multiple devices (the plurality of devices comprise a communication circuitry for communicating with the control device; see e.g. FIG. 1 and para. [0016-17]), wherein the control device comprises: 
a signal transmitter configured to designate, as a destination, one of the devices that is provided with the communication circuit, based on the connection relationship, and transmit a call signal to the device designated as the destination (a signal is transmitted to the one or more of the plurality of devices, see e.g. para. [0041], which are designated as destination and comprise communication circuity based on the relationship); 
a receiver circuit configured to wirelessly receive a recall signal, which is transmitted in response to the call signal (a response to the transmitted signal is received by the control device; see e.g. para. [0041-42]). 
Even though Komaki does not explicitly teach that a determination unit configured to determine that the control device and the device designated as the destination are connected in the connection relationship when the receiver circuit receives the recall signal, it would have been obvious to one of ordinary skill in the art that the control device can determine that the control device and the plurality of device are connected in a connection relation when one or more signals from the plurality of devices are received as discussed earlier (see e.g. para. [0041-42]).

Iwahashi, however, teaches a communication circuit is configured to perform wireless communication (one or more devices are wirelessly coupled to a control device 5; see e.g. FIG. 1) and communication circuit is configured to wirelessly transmit the recall signal to control device when the device provided with the communication circuit itself has been designated as the destination and when the device provided with the communication circuit itself receives the call signal (radio communication unit is configured to wirelessly transmit one or more response signals to the control device when the device comprising the radio communication unit 36 is selected as destination device; see e.g. FIG. 12). Komaki and Iwahashi are in the same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for having a plurality of different modes of communication, i.e. wired and wireless, for the purpose of improved reliability for communication between the control device and one or more controlled devices. 

As per claim 2, the system according to claim 1 as taught by Komaki and Iwahashi, wherein Komaki does not teach the communication circuit is provided in a communication unit that is detachably attached to the device. 
Iwahashi, however, teaches that one or more components of the controlled device are detachable (operation terminal 3 includes a so-called keypad attached to the front face of the electric motor drive control device 2, the keypad being detachable; see e.g. para. [0028]). Similarly, it would 
Komaki and Iwahashi are in the same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for having a plurality of different modes of communication, i.e. wired and wireless, for the purpose of improved reliability for communication between the control device and one or more controlled devices. 

As per claim 3, the system according to claim 1 as taught by Komaki and Iwahashi, wherein the Komaki communication circuit is built in at least one of the multiple devices (the communication circuit to send and/or receive the idle signal pattern, see e.g. para. [0041], is built in the one or more devices 2a-2c). 

As per claim 4, the system according to claim 1 as taught by Komaki and Iwahash, wherein Komash does not teach a notifier configured to notify a result of determination made by the determination unit. 
Iwahashi, however, discloses a display unit for displaying when the terminal 3 is in radio communication mode or communicating with the terminal 5 (see e.g. para. [FIG. 8] and para. [0060]). This means that the device 3 is selected as a destination device and are connected in the connection relationship using Bluetooth, for example. 
Komaki and Iwahashi are in the same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for having a plurality of different modes of communication, i.e. wired and . 

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MUHAMMAD ADNAN/Examiner, Art Unit 2688